DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites “second surgical implant” which presumably is a staple or a buttress but is confusing since there has not been a prior recitation of a first implant or the term “implant” prior recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 and 24-32, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zand et al. (US 20090054908 A1) in view of Okoniewski (US 20110309128 A1) and further in view of Avery et al. (US 3738368 A).
Regarding claim 15, Zand et al. discloses a monitoring system (101/120 [0053]) for real time in vivo monitoring comprising: a staple (1202) including a crown and legs, [0100-0101], fig. 12) the staple securable to tissue using a surgical stapling device and deformable from a first, 
first and second monitoring devices (1204) attached to the staple, the first and second monitoring devices each having a sensor ([0100-0101], fig. 12) for taking measurements of a preselected physiological parameter of the tissue or a tissue environment, and a transmitter (1312/wires/wireless connections) for converting the measurements into signals, the first monitoring device at least partially disposed and extending on the crown of the staple and the second monitoring device at least partially disposed and extending on one of the end portions of the legs (fig. 12) of the staple such that the sensors measure the preselected physiological parameter on opposed sides of the tissue captured between the crown and the end portions of the legs of the staple; and a receiving unit (121/1314, 1160 [0014-0015, 0055-0059, 0065, 0088, 0095-0111], figs. 1 and 12-14). Zand et al. also discloses the first monitoring device (1204) on at least partially on the crown (corner, 1202) of the staple and a second monitoring device (1204) on a leg of the staple for tissue feedback ([0100-
Zand et al. states:  “strain gages 1204 are fabricated on the surface of the staple… piezoelectric or resistive coating 1224 is fabricated around staple core 1222 as shown in cross-section A-A in FIG. 12b. In other embodiments, the staple is a hollow tube 1224 whose inner core 1222 is made of a piezoelectric, resistive, or other material or component that permits measurement or bending load on the staple legs 1206 [0101]… Electrodes or electrical contacts placed into the tissue are used as measurement points, the impedance measured between adjacent points and across any combination thereof [0102]… the staple is hollow and a strain sensor is disposed inside the staple for measuring a bending load on a leg of the staple” (claim 44).
Zand et al. fails to disclose the first monitoring device affixed to a center of the crown disposed between the legs of the staple and the second monitoring device affixed to one of the end portions of the legs and fails to disclose the function of deforming the staple in the substantially U-
Okoniewski teaches a second monitoring device (106/108) affixed to one of the end portions of legs (102/104) of staple 100 and the function of deforming the staple in the substantially U-shaped configuration to a second configuration in which end portions of the legs are bent inwardly towards each other and are opposed from the crown to capture tissue between the end portions of the legs and the crown ([0043-0047], figs. 7-12).
Okoniewski states:  “it is envisioned that code embedded portions 106, 108 may be placed in backspan 110 to detect proper loading and/or misfiring of staples 100” [0040]
Avery et al. teaches a surgical implant (14) having a staple (22) having an electrode (18) with a wire (26/30) affixed to a center (28) of the crown disposed between the legs of the staple (22) and the function of deforming the staple from the substantially U-shaped configuration to a second configuration in which end portions of the legs are bent inwardly towards each other and are opposed from the crown to crimp over the implant layers of plastic (36) and teaches opposing combinations of 
Given the suggestion and teachings of Zand et al. to have first and second monitoring devices attached to the staple on the legs and parts of the backspan via the monitoring device fabricated on the surface of the staple, around the staple, and inside the staple, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify first monitoring device affixed to center of the crown disposed between the legs of the staple and the second monitoring device affixed to one of the end portions of the legs and the function of deforming the staple in the substantially U-shaped configuration to a second configuration in which end portions of the legs are bent inwardly towards each other and are opposed from the crown to capture tissue between the end portions of the legs and the crown for fastening the tissue with the sensors on both sides of the tissue for feedback purposes and for joining tissue/closing wounds with sensors on both sides as further taught by Okoniewski and Avery et al.
Regarding claims 16-19, Zand et al. discloses the receiving unit includes an indicator that provides an alert (display, audio/visual/tactile [0058, 0093, 0109]) when a predetermined test criterion of the preselected ceases taking measurements after the sensor has reached a predetermined number of readings or after a predetermined level of the preselected physiological parameter has been reached (abstract, [0055-0059, 0065, 0088, 0095-0111], figs. 1 and 11-14).
Regarding claims 24-25, Zand et al. discloses a second surgical implant wherein the second surgical implant is a buttress (1160, [0016, 0085, 0091-0095], fig. 11).
Regarding claims 26, Zand et al. discloses a third monitoring device (1106/1162) attached to the buttress, the third monitoring device having a sensor for taking measurements of a preselected physiological parameter of the tissue or the tissue environment, and a transmitter (1108/1170) for converting the measurements into signals ([0014-0016, 0055-0059, 0065, 0085, 0088, 0091-0111], figs. 1 and 11-14).
Regarding claims 27-29, Zand et al. discloses having a third monitoring device attached to the staple, the third monitoring device having a sensor for taking measurements of the preselected physiological 
Zand et al. fails to explicitly disclose that the third monitoring device is disposed on the end portion of the other leg of the staple on which the second monitoring device is disposed wherein the first monitoring device is disposed on an inner surface of the crown, wherein the second and third monitoring devices are disposed on inner surfaces of the end portions of the legs and face each other when the staple is in the first, substantially U-shaped configuration.
However, Zand et al. does teach having sensors anywhere on the staple, use the staple itself with signals sent to a receiving unit for monitoring the preselected physiological parameters of the tissue/tissue environment ([0014-0015, 0055-0059, 0065, 0088, 0095-0111], figs. 1 and 12-14).
Given the suggestion and teachings of Zand et al. of having sensors anywhere on the staple, use the staple itself with signals sent to a receiving unit for monitoring the preselected physiological parameters of the tissue/tissue environment, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Regarding claims 30-32, Zand et al. discloses the center (1202) of the crown of the staple is spaced from the legs (1206) of the staple (fig. 12) wherein the first and second monitoring devices are configured to detect anastomotic leakage ([0087, 0095, 0106], claims 16-17, 52-53, 72-73, 83, 90), wherein the sensors of the first and second monitoring devices measure an analyte indicative of anastomotic leakage ([0057, 0086-0088, 0106-0107] claims 17, 38, 52-53, 72-73, 83, 90).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.   Applicant argues that one skilled in the art .  
Also, applicant recites “implant” in claim 24 which is not clear if this is the staple or some other implant since a staple is implanted into the body it is assumed the staple is the implant. Appropriate correction is required.  Perhaps the combination of the buttress implant with its sensor and staple with its sensor (see applicants fig. 3) would overcome the prior art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731